Citation Nr: 0733433	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-08 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1991 until 
November 1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia.

It is noted that an August 2000 rating decision denied the 
veteran's claim of entitlement to service connection for a 
low back disorder under the prior not well-grounded standard.  
The November 2002 rating action on appeal was a 
reconsideration of the claim in compliance with the then-
newly enacted Veterans Claims Assistance Act of 2000 (VCAA).  
See § 7(b) of the VCAA; see also VAOPGCPREC 3-2001.

In February 2005, the veteran provided testimony at a 
videoconference hearing before an Acting Veterans Law Judge 
who is no longer at the Board.  In an August 2007 
communication, he was informed of his right to a new hearing.  
It was indicated that if he did not respond to that letter in 
30 days, it would be assumed that he did not want an 
additional hearing.  The veteran did not respond.  

This matter was previously before the Board in March 2006.  
At that time, the claim was remanded to accomplish additional 
development.


FINDING OF FACT

The competent evidence does not demonstrate that the 
veteran's current low back disorder is causally related to 
active service. 




CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

Upon receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a December 2006 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Moreover, a March 2007 supplemental statement of 
the case informed the veteran of the laws pertaining to 
disability ratings and effective dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Although the notice was provided to the appellant after the 
initial adjudication, the content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  The claims folder 
also includes reports of VA and private post- service 
treatment and examination.  

Further regarding the duty to assist, under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. 

In the present case, the elements of McLendon are satisfied, 
and arrangements were made for the veteran to undergo a VA 
examination in January 2007.  The VCAA notice letter in 
December 2006 clearly informed him of the importance of such 
examination and indicated that failure to report absent a 
showing of good cause cause adversely affect the outcome of 
his appeal.  Nevertheless, the record indicates that he 
failed to report for such examination.  

Moreover, the record shows that the veteran had also failed 
to report for an earlier examination in August 2000.  In 
light of this lack of cooperation, it is not felt that 
additional efforts to arrange an examination are required 
under the VCAA.  Indeed, it appears further development would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Also with respect to the duty to assist, the claims file 
contains the veteran's own statements in support of his 
claim, to include testimony provided at a February 2005 
videoconference hearing before an Acting Veterans Law Judge.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
a low back disorder.  
Specifically, he stated in his notice of disagreement that he 
had sustained a fall in service while conducting a training 
exercise.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A . §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  In this vein, an August 2004 VA clinical 
record contains an impression of degenerative joint disease 
of the lumbar spine.  Under 38 C.F.R. § 3.309(a), arthritis 
is regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of arthritis within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In the present 
case, VA and private treatment records dated from 2000 to 
2005 reflect complaints and treatment referable to the low 
back.  Objective studies, including MRIs in August 2004 and 
July 2005 reveal disc disease of the lumbar spine.  An August 
2004 VA record also showed degenerative joint disease.  
Therefore, a current disability is established and the first 
element of a service connection claim has been satisfied 
here.  

Turning now to the second element of service connection, in-
service incurrence or aggravation, it is noted that a letter 
from a private physician noted treatment for a pulled muscle 
of the lower back in 1989, prior to the veteran's active 
service.  Therefore, it is necessary to discuss whether a 
back disability may have preexisted service.  

In this regard, it is important to note that a veteran is 
afforded a presumption of sound condition upon entry into 
service, except for any defects noted at the time of 
examination for entry into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111.  This 
presumption can be rebutted by clear and unmistakable 
evidence that such a disability existed prior to service and 
was not aggravated by service.  See 38 U.S.C.A. § 1111.  

For a preexisting injury or disease to have been aggravated 
by active military, naval or air service, there must be an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

In the present case, the veteran's enlistment examination in 
April 1991 was normal.  Therefore, the presumption of 
soundness applies.  Moreover, the record does not contain 
clear and unmistakable evidence to rebut that presumption.  
Indeed, based on the normal findings at the entrance 
examination, it appears that any pulled muscle complaints in 
1989 fully resolved prior to the veteran's enlistment and 
that any complaints indicated during service represent new 
disability.  

Based on the foregoing, the presumption of soundness remains 
intact here.  Accordingly, the appropriate question to 
consider is whether a low back disability was incurred in, 
rather than aggravated by, active service.

Following a normal enlistment examination in April 1991, the 
veteran complained of low back pain on several occasions 
during service.  A March 1992 record contained an assessment 
of paraspinal muscle strain and spasm.  Records dated in June 
1992 and October 1992 continued to reflect low back 
complaints, and revealed diagnoses of mechanical low back 
pain.  An August 1993 record showed similar findings.  In a 
report of medical history completed at the time of the 
veteran's September 1994 separation examination, he reported 
recurrent low back pain.  However, objective examination was 
normal at that time.  

As indicated above, there was in-service treatment for low 
back complaints on several occasions during service.  
Moreover, it is acknowledged that the veteran's low back pain 
was referred to as "chronic" in the service medical 
records.  However, a mere diagnosis using the word 
"chronic" is not dispositive as to chronicity.  See 
38 C.F.R. § 3.303(b).  

Here, the in-service complaints and treatment are not found 
to demonstrate that a chronic low back disability was 
incurred in service.  Indeed, the veteran's September 1994 
separation examination showed normal objective findings.  
Moreover, the post-service evidence does not reflect 
complaints or treatment for any low back problems until 2000, 
six years following separation from service.  

In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Moreover, no competent evidence of 
record causally relates the veteran's current low back 
problems to active service.  Again, efforts were made to 
schedule the veteran for a VA examination to obtain an 
opinion as to etiology, and he failed to report.  

The Board acknowledges the veteran's testimony provided at 
his February 2005 videoconference hearing.  At that time, he 
indicated that he had experienced continuous low back 
symptoms since his active service.  In this regard, in Barr 
v. Nicholson, No. 04-0534 (U.S. Vet. App. Jun. 15, 2007), the 
United States Court of Appeals for Veterans Claims (Court), 
citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).  

Based on the above, the veteran is competent to report that 
he has experienced a continuity of low back symptomatology.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to the medical causation of such symptoms and his lay 
opinions as to etiology 
lack probative value.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The veteran's competent observations about his continuing 
back symptoms cannot by themselves serve as a basis for a 
grant of service connection.  Again, the veteran's separation 
examination showed normal findings.  This suggests that any 
in-service back problems had resolved and that the post-
service symptoms, however continuous, arose after discharge.  
As explained above, the veteran is not competent to address 
the etiology of his symptoms, and had not cooperated with 
VA's efforts to obtain a competent medical opinion to better 
evaluate his claim.  

In conclusion, the evidence of record fails to establish that 
the veteran's current low back disorder was incurred in 
service or became manifest to a degree of 10 percent or more 
within one year of discharge from active duty.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


